Fourth Court of Appeals
                                  San Antonio, Texas

                                       JUDGMENT
                                     No. 04-13-00226-CV

                 IN THE INTEREST OF R.L., X.L., P.L., and E.L., Children

                  From the 73rd Judicial District Court, Bexar County, Texas
                               Trial Court No. 2010-PA-02484
                         Honorable David Canales, Judge Presiding

        BEFORE JUSTICE MARION, JUSTICE BARNARD, AND JUSTICE CHAPA

     In accordance with this court’s opinion of this date, the orders of the trial court are
AFFIRMED.

        It is ORDERED that no costs shall be assessed against appellants, Robert L. and Samantha
L., because they are indigent.

       SIGNED October 2, 2013.


                                               _____________________________
                                               Luz Elena D. Chapa, Justice